Citation Nr: 1750780	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel

INTRODUCTION

The Veteran served in active military service in the U.S. Navy from April 1981 to May 1985 and in the U.S. Air Force from May 1991 to May 2009.  The Veteran also served in the Navy Reserve from May 1985 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for sinusitis and evaluated it as zero percent disabling effective May 1, 2009.

In June 2016, the Board remanded this claim.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is in the Veteran's file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has undergone a single, non-radical, surgery related to his service-connected sinusitis. 

2.  The Veteran's service-connected sinusitis is manifested by six or more non-incapacitating episodes per year and at least two incapacitating episodes per year.

3.  The Veteran's sinusitis has been manifested by  near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating of 50 percent, and no higher, for the Veteran's chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.97, Diagnostic Codes (DCs) 6522-6510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The Veteran has undergone numerous examinations related to his claim on appeal; and these examinations were adequate for rating purposes.  The examinations contain sufficient information to determine a proper rating.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the sinusitis has not materially changed and a uniform evaluation is warranted.  

The Veteran is currently assigned a 0 percent rating under DC 6510 for chronic pansinusitis.  See 38 C.F.R. § 4.97, DC 6510.  DC 6510 provides that the disability rating is to be assigned according to the General Rating Formula for Sinusitis (DCs 6510 through 6514), which states that a noncompensable rating is assigned for sinusitis when it is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis [an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician] requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

The Veteran contends that his service-connected sinusitis warrants an increased rating.  For the reasons that follow, the Board concludes that a 50 percent rating (applicable to the entire period on appeal) is warranted.

The Board finds that the Veteran is competent to report the frequency with which he experiences headaches, pain, and purulent discharge or crusting.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, in his November 2016 hearing, the Veteran has stated that he normally experiences approximately two to three incapacitating episodes of sinusitis per year, requiring four to six weeks of antibiotics.  He also stated that he experiences daily non-incapacitating episodes, including headaches, constant pain, and discharge related to his sinusitis.  As there is no evidence which contradicts the Veteran's reports regarding the frequency of his sinusitis symptomatology, the Board finds the Veteran's lay statements to be credible.  

The Veteran also submitted lay statements from [REDACTED] dated November 2016 stating she has witnessed the Veteran with more than six non-incapacitating episodes or more per year of sinusitis characterized by headaches, pain, and purulent discharge.  Ms. [REDACTED] also stated that she witnessed the Veteran receive sinus surgery in March of 2012 and noted no significant improvement to the Veteran's sinus condition from three years before his operation and four years after his operation.  

In addition to the Veteran's and Ms. [REDACTED] lay statements, since the May 2011 rating decision, the Veteran has had several office visits that indicate a 30 percent rating for the Veteran's service-connected sinusitis is warranted.  An October 2011 office visit to a private physician noted that the Veteran was last seen for sinus pressure, congestion, and cough with greenish mucous that had persisted for three weeks.  The private physician diagnosed the Veteran with acute sinusitis. 

In a January 2012 office visit, a private physician noted that the Veteran was seen for sinus pressure, congestion, and cough.  The Veteran also reported he was experiencing sinus pain and pressure.

A March 2012 radiology report indicated that the Veteran has a history of sinus pressure, pain, drainage, cough, and congestion.  The radiology report noted a minimal focal polypoid change left maxillary antrum.

In a September 2012 office visit, the private physician noted that the Veteran was positive for postnasal drip, but his nose was normal.

In a January 2013 office visit, a private physician assistant indicated that the Veteran experienced chills, headaches, nasal congestion, postnasal drip and rhinorrhea.  While the physician assistant did not associate these symptoms directly with sinusitis, the physician assistant noted that the Veteran's nose was positive for rhinorrhea.  The right and left sinuses exhibited maxillary sinus tenderness and frontal sinus tenderness.  A follow-up February 2013 visit noted that the Veteran still had chills, headaches, nasal congestion, postnasal drip, rhinorrhea and wheezing, but the Veteran's nose was normal. 

In a November 2016 office visit, a private otolaryngologist indicated that the Veteran exhibited chills, congestion, postnasal drip, and sinus pressure.  The otolaryngologist noted mucosal edema and sinus tenderness present.  The right and left sinus exhibited maxillary sinus tenderness.  The otolaryngologist diagnosed the Veteran with chronic pansinusitis.  In a subsequent December 2016 visit, this private otolaryngologist noted that the Veteran had congestion, but the Veteran did not have chills, coughing, diaphoresis, ear pain, headaches, hoarse voice, neck pain, shortness of breath, sinus pressure, sneezing, sore throat, or swollen glands.

Finally, a December 2016 Disability Benefits Questionnaire (DBQ) containing a private assessment by an otolaryngologist supports the Veteran's statements that he experiences seven or more non-incapacitating episodes over the past 12 months and daily, near constant sinusitis.  After reviewing all pertinent records dating back to 2011, the otolaryngologist remarked that the Veteran's sinusitis condition is "consistent with chronic pansinusitis (as indicated in his March 2012 CT scan).  His improvement on prolonged antibiotics (most recently Cleocin) and nasal steroids as well as nasal saline does not last longer than 6 weeks before symptoms return.  This fits a typical pattern noted for chronic pan sinusitis.  It is possible that he may require further surgery to decrease his symptoms."  See December 2016 DBQ, p. 6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on the evidence of record, the Board finds that the evidence as a whole indicates that the Veteran experiences at least two incapacitating episodes and more than six non-incapacitating episodes per year of sinusitis.  Additionally, the evidence shows that the Veteran has constant headaches, pain and crusting or discharges due to his sinusitis, thus, although he has not had a radical surgery or multiple surgeries on his sinuses, his symptoms more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  As this is the highest rating available for sinusitis under the rating schedule, discussion of a higher rating is not warranted.


ORDER

An initial 50 percent rating for sinusitis is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


